DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.
Claims 1, 5-10, 12-15, 17-20, and 22-24 are pending.  Claims 1, 5, and 15 have been amended.  Claim 24 is new.
The rejection of claims 1, 5-10, 12-14, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
The rejections of claims 1, 5-10, and 12-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in response to Applicant’s amendments.
Claims 15, 17-20, and 22-23 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claims 15, 19, 20, 22, and 23 have been amended and still appear to combine features of separate 
The rejection of claims 1, 6, 12, 13, and 21 under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al.  (US 3,288,302) in view of Sachon et al.  (EP 2543307) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejections of claims 7-10 and 14 under 35 U.S.C. 103 as being obvious over combinations of Fitzpatrick, Sachon, Kangas et al.  (US 2015/0208897), and Eichman (US 2009/0178427) are also withdrawn.
In response to Applicant’s amendments, new/modified ground(s) of rejection are applied below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “170” has been used to designate both “at least one support housing” in Figure 5 (which appears to be a wheel support) and another element in Figure 6 which appears to be a sidewall of the tub.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17-20, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 recites "a support housing...comprising an upper wheel support…and a lower wheel support…fastened to one of the tub or the chassis via at least one opening located in the base portion.”  The “at least one opening” and “base portion” are features shown in Figures 2-4 as the support housing 70, base portion 71, mounting aperture 74, and rail assembly 60.  This embodiment also depicts a light source 80 in the base portion 71 below the rail assembly 60.  The “upper wheel support” and “lower wheel support” are features shown in Figures 5-7 as upper and lower wheel supports 192/196.  This 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-20, and 22-24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the base portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 5-10, and 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, a dishwasher as recited in claim 1.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Fitzpatrick et al.  (US 3,288,302) in view of Sachon et al.  (EP 2543307), to further include the tub, rail assembly and dishrack as claimed.  In contrast to the claimed invention, Sachon discloses a dishwasher having passive illuminants, such as reflective materials or photoluminescent materials, and these passive illuminants may be provided at various interior locations, including on guide rollers (paragraphs 10, 15, 43; 6f, 35). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711